    Case: 1:18-cr-00035 Document #: 272 Filed: 08/07/20 Page 1 of 14 PageID #:3150




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


                                                         )
UNITED STATES OF AMERICA                                 )
                                                         )
                                                         )    No. 18 Cr. 35 (Tharp, J.)
              v.                                         )
                                                         )
JAMES VORLEY and CEDRIC CHANU,                           )
                                                         )
                             Defendants.                 )
                                                         )

                        DEFENDANTS’ MOTION TO EXCLUDE
                        EXPERT TESTIMONY OF ALAN JUKES1

        The government proposes to call Alan Jukes, a market surveillance software “product

manager” with Nasdaq, as an expert witness “to testify about the importance of market integrity

and how market integrity can be undermined by certain trading practices, including spoofing.”

Ex. A, Gov’t Expert Disclosures, Feb. 4, 2020, at 2; see also Dkt. 256, Mot. to Permit Two-Way

Live Video Testimony, at 4 (“The government expects Mr. Jukes to identify certain characteristics

of spoofing and to share his opinion of the negative impact that spoofing has on financial

markets.”). He did not review or analyze any evidence in this case. The Court should exclude

Mr. Jukes’ testimony pursuant to the Federal Rules of Evidence, Daubert v. Merrell Dow. Pharm.,

Inc., 509 U.S. 579 (1993), and the Due Process Clause.



1
  The defendants do not know if the government still intends to call Mr. Jukes as a witness. On
July 27, 2020, the government moved for an order allowing Mr. Jukes to testify by two-way video
from Australia. Mot. Permit Two-Way Live Video Witness Testimony, July 27, 2020 (Dkt. 256).
After the defendants opposed the motion, the government withdrew its request. Gov’t Reply Mot.
Permit Two-Way Live Video Witness Testimony, July 30, 2020, at 1 (Dkt. 265). However,
Mr. Jukes’ name still appears on the government’s proposed witness list, and the government has
not responded to a request to let the defense know if he may still testify.
   Case: 1:18-cr-00035 Document #: 272 Filed: 08/07/20 Page 2 of 14 PageID #:3151




        As explained further herein, Mr. Jukes’ proposed testimony about market integrity and

spoofing suffers from multiple defects. First, Mr. Jukes is not qualified to provide the proposed

testimony. Second, testimony by Mr. Jukes on the theories contained in his article, “Visualizing

the ‘Signature’ of Spoofing,” or on Nasdaq’s SMARTS surveillance tool should be excluded as

both irrelevant and unreliable under the Daubert standard. Third, any testimony about market

integrity and how it can be undermined by spoofing is both irrelevant and unduly prejudicial.

Fourth, to the extent that the government expects Mr. Jukes to give general background testimony

about markets and spoofing, it would be cumulative of the testimony of several other government

witnesses, including the government’s FBI case agent (Luca), a cooperating witness (Liew), a

representative of the Chicago Mercantile Exchange (Scheerer), and the government’s principal

expert, Professor Venkataraman. The Court should therefore exclude Mr. Jukes’ testimony in

its entirety.

                                   STATEMENT OF FACTS

        Mr. Jukes worked as a futures trader in the early 1990s, prior to the modern era of

computerized trading. Ex. B, Resume of Alan Jukes. In 2008, after leaving the industry and

owning a light fixture store for twelve years, Mr. Jukes began working in market surveillance and

oversight functions at ICE. Id. Since 2016, Mr. Jukes has worked at Nasdaq in trade surveillance

and monitoring. Id. In this role, Mr. Jukes has helped to develop Nasdaq’s market surveillance

tool, known as “SMARTS.” Id. Mr. Jukes has never worked for a high-frequency trading

company or programmed any automated trading algorithm. Id. He has also never authored any

articles published in a peer-reviewed journal, nor has he ever testified before as an expert.

        Mr. Jukes has written a “case study,” published online by Nasdaq, entitled “Visualizing the

‘Signature’ of Spoofing.” Ex. C, “Visualizing the ‘Signature’ of Spoofing.” In what amounts to



                                                 2
  Case: 1:18-cr-00035 Document #: 272 Filed: 08/07/20 Page 3 of 14 PageID #:3152




a Nasdaq marketing piece, Mr. Jukes discusses his role in developing “a new ‘spoofing’ alert for

the SMARTS surveillance application.” Id. at 2. Mr. Jukes writes that “[a]s an ex pit trader, I am

familiar with spoofing as a practice and was quite quickly able to ‘see’ the behavior in the raw

data.” Id. Mr. Jukes goes on to describe his theory that various characteristics—including “large

orders on one side of the order book only, deleted rapidly after trading on the other side,” “position

oscillation,” “direction of trade is always contrary to the weight of orders shown,” and “position

size is not reflected by order size”— amount to a “‘signature’ of spoofing.” Id. Mr. Jukes also

discusses his use of Nasdaq’s SMARTS surveillance application to identify spoofing, including

one instance in 2011 when his analysis formed a “key part” of an unidentified regulatory

prosecution of a trader. Id. at 2-3. Finally, Mr. Jukes touts the benefits for trading firms of using

Nasdaq’s SMARTS tool for market surveillance. Id. at 3.

       In its disclosures, the government has proffered Mr. Jukes to offer opinions regarding:

(1) how spoofing can be identified forensically from trading data; and (2) how spoofing affects

financial markets:

       (1) Identification of Spoofing from Trading Data. The government has disclosed that Mr.

Jukes is expected to testify about his “case study” and how Nasdaq’s SMARTS tool

identifies spoofing:

              “[S]poofing may be identified through review of trading data [that is reviewed for]
               certain indicia of spoofing, including (but not limited to) as described in his [case
               study]” and that “trades that fit the characteristics identified in his article constitute
               spoofing.”

              “SMARTS is a market surveillance tool that helps users identify trading activity
               that is calculated to manipulate a financial market or send false signals of supply
               and demand.”

              “[T]here is a need for the SMARTS software because market participants and
               financial institutions recognize that the practice of placing orders for the purpose of


                                                   3
  Case: 1:18-cr-00035 Document #: 272 Filed: 08/07/20 Page 4 of 14 PageID #:3153




                 sending false signals of supply and demand is considered illicit and harmful to the
                 integrity of financial markets.”

       (2) The Effects of Spoofing on The Market. The government also proposes to have Mr.

Jukes testify about how spoofing affects traders and the market:

                “The practice of placing orders for the purpose of sending false signals about supply
                 and demand has long been recognized and prohibited as a type of market
                 manipulation.”

                “Spoofing, and other disruptive and fraudulent trading practices, are bad for trading
                 markets because of the distrust that it can create among traders and others in the
                 downstream sector.”

                “[P]rovide some examples of negative impacts that can be created by market
                 manipulation, including traders leaving certain markets because of perceived
                 spoofing.”

See Ex. A at 2; Ex. D, Gov’t Supp. Expert Disclosures, Feb. 12, 2020, at 2.

       The basis for Mr. Jukes’ testimony on these subjects is his experience assisting with

development of the SMARTS program and other market surveillance programs, along with his

interactions with financial institutions that use his companies’ software. Ex. D, Gov’t Supp. Expert

Disclosures, Feb. 12, 2020, at 2. He has not a reviewed any records or evidence in this case. See

Ex. E, Gov’t Supp. Expert Disclosures, Apr. 22, 2020 (“The government has not provided … Alan

Jukes with records or evidence to review.”). Nor was the SMARTS surveillance tool used to

review any of the trading data identify the trading sequences that the government alleges to

be fraudulent.

                                       LEGAL STANDARD

       When a party offers expert evidence, district courts must act as “gatekeepers” to “ensur[e]

that an expert’s testimony both rests on a reliable foundation and is relevant to the task at hand.”

Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993); see also Kumho Tire Co. v.

Carmichael, 526 U.S. 137 (1999). Expert testimony should be excluded if it fails to meet the

                                                   4
  Case: 1:18-cr-00035 Document #: 272 Filed: 08/07/20 Page 5 of 14 PageID #:3154




Daubert standard for reliability or if “its probative value is substantially outweighed by a danger

of … unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or

needlessly presenting cumulative evidence.” Fed. R. Evid. 403. The court’s gatekeeping role is

crucial because “[e]xpert evidence can be both powerful and quite misleading because of the

difficulty in evaluating it.” Daubert, 509 U.S. at 595 (quoting Jack B. Weinstein, Rule 702 of the

Federal Rules of Evidence is Sound; It Should Not Be Amended, 138 F.R.D. 631, 632 (1991)).

       The government has the burden of establishing the admissibility of its expert witnesses’

testimony under Rule 702. Varlen Corp. v. Liberty Mut. Ins. Co., 924 F.3d 456, 459 (7th Cir.

2019). First, a witness must be “qualified as an expert by knowledge, skill, experience, training,

or education.” Fed. R. Evid. 702. Second, an expert’s opinion must “help the trier of fact to

understand the evidence or to determine a fact in issue.” Fed. R. Evid. 702(a). “This condition

goes primarily to relevance. ‘Expert testimony which does not relate to any issue in the case is not

relevant and, ergo, non-helpful.’” Daubert, 509 U.S. at 591 (citation omitted). Third, an expert’s

opinion also must be reliable, which requires that (1) the opinion must be “based on sufficient facts

or data”; (2) the opinion must be “the product of reliable principles and methods”; and (3) the

opinion must be the result of the “expert . . . reliably appl[ying] the principles and methods to the

facts of the case.” Fed. R. Evid. 702(b)-(d). When assessing the reliability of a qualified expert’s

principles and methods, courts in this Circuit “are to consider, among other things: ‘(1) whether

the proffered theory can be and has been tested; (2) whether the theory has been subjected to peer

review; (3) whether the theory has been evaluated in light of potential rates of error; and (4)

whether the theory has been accepted in the relevant scientific community.’” Krik v. Exxon Mobil

Corp., 870 F.3d 669, 674 (7th Cir. 2017) (quoting Baugh v. Cuprum S.A. de C.V., 845 F.3d 838,

844 (7th Cir. 2017)).



                                                 5
  Case: 1:18-cr-00035 Document #: 272 Filed: 08/07/20 Page 6 of 14 PageID #:3155




                                          ARGUMENT

  I.   MR. JUKES IS NOT QUALIFIED

       Rule 702 permits an expert to testify based on their “knowledge, skill, experience, training,

or education.” “Whether a witness is qualified as an expert can only be determined by comparing

the area in which the witness has superior knowledge, skill, experience, or education with the

subject matter of the witness’s testimony.” Gayton v. McCoy, 593 F.3d 610, 616 (7th Cir. 2010);

see also Higgins v. Koch Dev. Corp., 794 F.3d 697, 704 (7th Cir. 2015) (“To gauge reliability, the

district court must determine whether the expert is qualified in the relevant field.”) (internal

quotation marks omitted). Here, Mr. Jukes’ experience at Nasdaq and ICE Futures Europe relates

to developing and marketing regulatory surveillance software. He was also once a “pit” trader in

the era before computerized trading.

       Nothing in Mr. Jukes’ background qualifies him to provide opinion testimony regarding

the behavior of precious metals traders, high frequency traders or their algorithms, the legality of

trading practices over time, or the forensic identification of spoofing through analyzing trading

data. According to the government, “Mr. Jukes’ experiences interacting with financial institutions

that use his software help inform his views on the sorts of techniques that manipulate financial

markets and the impacts that manipulation has on the marketplace.”           Ex. A.    While such

interactions may “inform his views,” Mr. Jukes lacks the relevant personal experience or

knowledge base to be an expert in precious metals trading and high frequency trading, and he

should not be allowed to repackage customer feedback from unnamed companies who use his

surveillance products as expert testimony. See S.E.C. v. Pasternak, No. CIV A 05-3905 (D.N.J.

May 29, 2008) (“Gunter has no experience in wholesale market making firms, or in trading high-




                                                 6
  Case: 1:18-cr-00035 Document #: 272 Filed: 08/07/20 Page 7 of 14 PageID #:3156




volume, highly-volatile stocks . . . As a result, Gunter has no particular expertise, knowledge, or

experience in the nature and type of trading that is the focal point of this action.”).

 II.   MR. JUKES’ TESTIMONY ABOUT THE “SIGNATURE” OF SPOOFING AND
       THE SMARTS SURVEILLANCE TOOL SHOULD BE EXCLUDED AS
       IRRELEVANT AND UNRELIABLE

       Even though Mr. Jukes has not reviewed any of the trading data in this case, and even

though the trading at issue occurred on the CME’s COMEX and NYMEX exchanges, the

government intends to have Mr. Jukes testify about Nasdaq’s SMARTS surveillance tool and his

“case study” on the development of an application to detect spoofing. This testimony should be

excluded as both irrelevant and unreliable under Daubert.

       A.      Testimony Regarding SMARTS Is Irrelevant

       Testimony about Nasdaq’s SMARTS system or Mr. Jukes’ theory that he can “visualize”

a “signature” of spoofing have no place in this trial. Mr. Jukes did not apply any of his spoofing

theories to defendants’ episodes in this case. Ex. E (“The government has not provided … Alan

Jukes with records or evidence to review.”). Nor did the government or any of its experts utilize

SMARTS. Ex. F, Gov’t Supp. Expert Disclosures, Jun. 4, 2020. Any testimony about Mr. Jukes’

theory or the SMARTS tool thus fails the most basic requirement of relevance under Rule 401.

Such testimony not “help the trier of fact to understand the evidence or to determine a fact in

issue,” as required for expert testimony under Rule 702, and should be excluded as irrelevant.

       Mr. Jukes’ proposed testimony about market surveillance and his theories about how to

detect spoofing also be excluded because the danger of unfair prejudice substantially outweighs

any possible probative value. Fed. R. Evid. 403. The SMARTS system, including its application

for detecting spoofing, is nothing more than Nasdaq’s proprietary market surveillance tool. Market

surveillance is designed to identify instances of potential misconduct. See “How Can Nasdaq



                                                  7
  Case: 1:18-cr-00035 Document #: 272 Filed: 08/07/20 Page 8 of 14 PageID #:3157




SMARTS Trade Surveillance Help You?” available at https://www.nasdaq.com/solutions/nasdaq-

trade-surveillance (last visited August 7, 2020) (SMARTS has the “ability to … ensure[] that

potential gaming or abuse is not left undetected when conducted across multiple market places or

asset classes.) (emphasis added). Once alerted to potential misconduct, firms or regulators may

then follow up to determine whether it has actually occurred. Particularly in a criminal case, where

the standard of proof is much higher than an internal or regulatory investigation, allowing

Mr. Jukes to testify about market surveillance techniques would create a substantial risk that the

jury could conclude, erroneously, that those techniques are capable of identifying spoofing with

certainty. The Court should therefore bar Jukes from offering such unreliable methodology under

the guise of expert testimony.

       B.      Mr. Jukes’ Methodology Fails To Satisfy Daubert

       Mr. Jukes’ testimony about the “signature” or “visualization” of spoofing also fails to meet

the Daubert standard for reliability. In his “case study,” Mr. Jukes posits four so-called “indicia”

of spoofing: (a) large orders on one side of the book only, deleted rapidly after trading on the other

side; (b) position oscillation; (c) direction of trade is always contrary to the weight of orders shown;

and (d) position size is not reflected by order size. Ex. C at 2.

       Daubert requires the Court to ask four questions to assess the reliability of an expert’s

methodology: (a) has the methodology been tested; (b) has the methodology been peer reviewed;

(c) has the methodology been evaluated in light of potential error rates; and (d) has the

methodology been accepted in the relevant scientific community? Krik v. Exxon Mobil Corp., 870

F.3d 669, 674 (7th Cir. 2017). Mr. Jukes’ methodology fails to satisfy any of the Daubert factors.

       First, Mr. Jukes’ method of identifying spoofing through trading data is untested. “A very

significant Daubert factor is whether the proffered scientific theory has been subjected to the



                                                   8
  Case: 1:18-cr-00035 Document #: 272 Filed: 08/07/20 Page 9 of 14 PageID #:3158




scientific method.” Chapman v. Maytag Corp., 297 F.3d 682, 688 (7th Cir. 2002); Phillips v.

Raymond Corp., 364 F. Supp. 2d 730, 735 n.2 (N.D. Ill. 2005) (“The first factor, the existence of

testing employing a verified scientific method is … probably the single most important factor.”).

In Chapman, the Seventh Circuit reversed and remanded a case for a new trial, based in part on

the use of untested expert methodology. Id. 687-88 (“the absence of any testing indicates that [the

expert’s] proffered opinions cannot fairly be characterized as scientific knowledge. Personal

observation is not a substitute for scientific methodology and is insufficient to satisfy Daubert’s

most significant guidepost.”) (internal citation omitted) (emphasis supplied).         Nothing in

Mr. Jukes’ “case study” or the government’s disclosures suggests that his theories or the SMARTS

tool have been tested using any scientific method, and his theories appear to be based on nothing

more than his own claimed ability as a former pit trader to “see” spoofing in trading data.

       Second, Mr. Jukes’ methodology as identified in the government’s disclosure has not been

subject to peer review.     The lack of any peer review weighs heavily against Mr. Jukes’

methodology. See United States v. Johnsted, 30 F. Supp. 3d 814, 820 (W.D. Wis. 2013) (excluding

expert testimony for, among other reasons, its lack of peer review, even where the court was

provided with a list of journals addressing the topic and the government explained that a second

examiner reviewed the work). The “case study” was published on an online blog by Mr. Jukes’

employer, in order to promote the SMARTS product it was selling, not a peer reviewed journal. It

contains no citations or footnotes. It is not even an actual “case study” but a marketing piece.

       Third, Mr. Jukes’ methodology as described in his article has no known error rate. Without

this, Mr. Jukes’ testimony cannot be confirmed to be reliable for the purposes of a Daubert

analysis. See United States v. Lea, 249 F.3d 632, 640 (7th Cir. 2001) (affirming the exclusion of

expert witness testimony because, in part, “the court was concerned with West’s inability to



                                                 9
  Case: 1:18-cr-00035 Document #: 272 Filed: 08/07/20 Page 10 of 14 PageID #:3159




conclusively provide the accuracy rates for the polygraph examination he conducted … [and] that

West was [] unaware as to whether there were any known statistics on the accuracy rate of the test

he had given.”); see also Brown v. Burlington N. Santa Fe Ry. Co., 765 F.3d 765, 774 (7th Cir.

2014) (excluding expert testimony, faulting expert’s analysis for, among other issues, having no

known error rate).

        Fourth, Mr. Jukes’ methodology set forth in the government’s disclosure is not generally

accepted in the relevant community. As explained above, market surveillance tools are designed

to identify potential misconduct. There is no evidence that the SMARTS tool has gained general

acceptance as being able to identify spoofing with any degree of certainty. See Chapman, 297

F.3d at 688 (“[Expert] presented no proof that his theory is generally accepted in the scientific

community. Instead, his theory is novel and unsupported by any article, text, study, scientific

literature or scientific data produced by others in his field.”).

III.    MR. JUKES’ TESTIMONY ABOUT HOW SPOOFING UNDERMINES MARKET
        INTEGRITY SHOULD BE EXCLUDED AS IRRELEVANT AND UNDULY
        PREJUDICIAL

        Mr. Jukes’ testimony about “the negative impact that spoofing has on financial markets,”

Dkt. 256 at 4-5, should be excluded because it is irrelevant and unduly prejudicial.           The

government has charged the defendants with conspiracy to commit wire fraud affecting a financial

institution and 16 counts of wire fraud affecting a financial institution. Testimony by Mr. Jukes

that spoofing is “bad for trading markets because of the distrust that it can create among traders

and others in the downstream sector,” “negative impacts that can be created by market

manipulation, including traders leaving certain markets because of perceived spoofing,” and “how

market integrity can be undermined by certain trading practices, including spoofing,” has no

bearing on the truth or falsity of any relevant fact. Fed. R. Evid. 401. Whether or not spoofing is



                                                  10
  Case: 1:18-cr-00035 Document #: 272 Filed: 08/07/20 Page 11 of 14 PageID #:3160




“bad for trading markets,” opinions of this kind will not “help the trier of fact understand the

evidence or determine a fact in issue.” Fed. R. Evid. 702(a); see also Daubert, 509 U.S. at 59

(evidence must be “sufficiently tied to the facts of the case [to] aid the jury in resolving a

factual dispute”).

         Even if there were any connection to the defendants’ trading, Mr. Jukes’ background

testimony about spoofing and market integrity should be excluded as unduly prejudicial.

Background evidence with only minimal probative value, but a substantial risk of prejudice, is not

admissible. United States v. Boros, 668 F.3d 901, 910 (7th Cir. 2012). In Boros, the Seventh

Circuit affirmed the district court’s exclusion of expert testimony relating to a drug’s dramatic side

effects and birth defects in a prosecution for distribution of controlled substances.          While

acknowledging that this evidence could perhaps have some narrow relevance to the case, the

Circuit explained that “testimony about the drugs’ side effects and birth defects had a meaningful

potential for unfair prejudice, which substantially outweighed the limited probative value of the

background evidence.” Id.; see also United States v. Cooper, 591 F.3d 582, 589 (7th Cir. 2010)

(evidence that defendant’s customers died from drugs he sold them properly excluded under Rule

403); Martin v. City of Chicago, No. 15-cv-04576, 2017 WL 2908770, at *6 (N.D. Ill. July 7,

2017) (excluding evidence of unrelated allegations of police misconduct as unduly prejudicial to

defendant in § 1983 action). Likewise here, Mr. Jukes’ proposed testimony about the negative

effects of spoofing would divert the jury’s focus from the elements of the charged offenses to the

purported threat to market integrity. Allowing such opinions in the form of expert testimony in

particular would magnify the unfair prejudice, which substantially outweighs any probative value.




                                                 11
  Case: 1:18-cr-00035 Document #: 272 Filed: 08/07/20 Page 12 of 14 PageID #:3161




IV.     MR. JUKES’ BACKGROUND TESTIMONY ABOUT TRADING, MARKETS,
        AND SPOOFING SHOULD BE EXCLUDED AS UNNECESSARY AND
        CUMULATIVE

        Mr. Jukes’ proposed testimony regarding financial markets, trading, and spoofing is also

cumulative of the testimony of at least four other witnesses. Fed. R. Evid. 403 (providing for

exclusion of evidence that risks “undue delay, wasting time, or needlessly presenting cumulative

evidence”). The same subjects will be covered in the testimony of the government’s principal

expert, Professor Venkataraman, the testimony of John Scheerer, a representative of the Chicago

Mercantile Exchange (“CME”), the testimony of cooperating witness David Liew, and the

testimony of Special Agent Jonathan Luca, who is a former precious metals trader. Ex. A. Each

of these witnesses has at least some connection to the allegations against the defendants—

Professor Venkataraman reviewed trading data, Mr. Scheerer works for the exchange on which the

defendants traded, Liew is the defendants’ former colleague, and Special Agent Luca led the

government’s precious metals investigation. But Mr. Jukes’ testimony has no such connection,

and the government should not be allowed to prolong the trial unnecessarily and place undue

emphasis on the general topic of financial markets spoofing. See Holmes v. Godinez, 311 F.R.D.

177, 210 (N.D. Ill. 2015) (“we will not allow truly cumulatively [sic] evidence at trial”).

                                         CONCLUSION

        For the reasons set forth above, the Court should exclude Mr. Jukes’ testimony in

its entirety.




                                                12
 Case: 1:18-cr-00035 Document #: 272 Filed: 08/07/20 Page 13 of 14 PageID #:3162




Dated: August 7, 2020                    Respectfully submitted,

/s/ Roger A. Burlingame                  /s/ Michael G. McGovern
                                         Michael G. McGovern (pro hac vice)
Roger A. Burlingame                      Helen Gugel (pro hac vice)
Matthew L. Mazur (pro hac vice)          Megan A. McEntee (pro hac vice)
Lauren A. Bowman (pro hac vice)          Ropes & Gray LLP
Dechert LLP                              1211 Avenue of the Americas
160 Queen Victoria Street                New York, NY 10036
London EC4V 4QQ                          Telephone: (212) 596-9000
United Kingdom                           michael.mcgovern@ropesgray.com
Phone: +44 20 7184 7000                  helen.gugel@ropesgray.com
Roger.Burlingame@dechert.com             megan.mcentee@ropesgray.com
Matthew.Mazur@dechert.com
Lauren.Bowman@dechert.com                Aaron M. Katz (pro hac vice)
Christopher Burrichter                   Ropes & Gray LLP
Dechert LLP                              800 Boylston Street
35 West Wacker Drive, Suite 3400         Boston, MA 02199
Chicago IL 60601                         Telephone: (617) 951-7000
Telephone: (312) 646-5800                aaron.katz@ropesgray.com
Christopher.Burrichter@dechert.com
                                         Laura G. Hoey
Attorneys for James Vorley               Ropes & Gray LLP
                                         191 North Wacker Drive
                                         Chicago, IL 60606
                                         Telephone: (312) 845-1318
                                         laura.hoey@ropesgray.com

                                         Attorneys for Cedric Chanu




                                       13
  Case: 1:18-cr-00035 Document #: 272 Filed: 08/07/20 Page 14 of 14 PageID #:3163




                                CERTIFICATE OF SERVICE

       I, Roger Burlingame, do hereby certify that on August 7, 2020 a true and correct copy of

the foregoing was filed electronically and is available for viewing and downloading from the

Court’s EM/ECF system. Notice of this filing will be sent to all registered attorneys of record by

operation of the ECF System.



                                             /s/ Roger A. Burlingame
                                             Roger A. Burlingame




                                               14
